                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS A. HAWTHORNE,                               Case No. 17-cv-04960-HSG
                                   8                    Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE DISPOSITIVE
                                   9             v.                                         MOTION
                                  10     A YANEZ, et al.,                                   Re: Dkt. No. 46
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, the request filed by defendants G. Fonseca, A. Yanez, J.

                                  14   Czajkowski, J. Davis, B. Deal, and R. Thomas to change the time to file their dispositive motion is

                                  15   GRANTED. Dkt. No. 46. Defendants Fonseca, Yanez, Czajkowski, Davis, Deal, and Thomas

                                  16   shall file their dispositive motion by August 30, 2021. Plaintiff’s opposition to the dispositive

                                  17   motion must be filed with the Court and served upon defendants Fonseca, Yanez, Czajkowski,

                                  18   Davis, Deal, and Thomas no later than 28 days from the date the motion is filed. Defendants

                                  19   Fonseca, Yanez, Czajkowski, Davis, Deal, and Thomas shall file a reply brief no later than 14

                                  20   days after the date the opposition is filed. The motion shall be deemed submitted as of the date the

                                  21   reply brief is due. No hearing will be held on the motion.

                                  22          This order terminates Dkt. No. 46.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 30, 2021

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
